Exhibit 10.1

 



REAL ESTATE SALE CONTRACT

 

THIS CONTRACT (“Contract”) entered into this 26th day of February 2020,
(“Effective Date”) by and between Rubicon Technology, Inc. (“Seller”) and the
Batavia Park District, an Illinois municipal corporation (“Purchaser”).

 

In consideration of the mutual covenants contained in this Contract, the Parties
agree as follows:

 

1.  Property. Seller agrees to sell, and Purchaser agrees to purchase from
Seller, Seller’s interest in that parcel of real property commonly known as Fox
Valley Business Park, Lot 101, Batavia, Illinois 60510, (“Subject Property”)
consisting of permanent index number 12-27-428-016. The Subject Property
consists of one (1) unimproved parcel of land and shall include the land,
parking areas, improvements, fixtures, fencing and common facilities comprising
the Subject Property, if any, together with all rights appurtenant to running
with the land and all air rights.

 

2.  Earnest Money.

 

2.1.  Purchaser shall make a Sixty Thousand Dollar ($60,000.00) initial earnest
money deposit (“Initial Earnest Money Deposit”) paid to Chicago Title Insurance
Company (“Title Company”), as escrowee, upon execution of this Contract. The
Initial Earnest Money Deposit shall be non-refundable; however, it shall be
credited towards the Purchase Price at Closing or forfeited to the Seller as
provided Section 4.A herein.

 

2.2.  Within five (5) business days of voter approval of the Bond Referendum as
set forth in 4.B.1 herein, Purchaser shall deposit an additional Thirty Thousand
Dollars ($30,000.00) (“Additional Earnest Money Deposit #1”). The Additional
Earnest Money Deposit #1 shall be non-refundable and shall be credited towards
the Purchase Price at Closing or forfeited to the Seller as provided Section 4.A
herein.

 

2.3.  In the event Purchaser’s successful financing of the bond(s) as set forth
in 4.B.2 herein is not completed by May 31, 2020, and Purchaser opts to continue
with the purchase, Purchaser shall pay directly to Seller a fee of Thirty
Thousand Dollars ($30,000.00) (“Contract Extension Fee #1”). The Contract
Extension Fee #1 shall be non-refundable and shall not be credited towards the
Purchase Price.

 

Notwithstanding the foregoing, if Purchaser, is unable or unwilling to complete
the Bond Financing set forth in 4.B.2, then Purchaser may terminate this
Contract and amounts of Earnest Money on deposit with the Title Company shall be
tendered to the Seller.

 

2.4.  In the event Purchaser’s acquisition and successful closing on Lot 102 as
set forth in 4.B.4 herein, is not completed by July 20, 2020, Purchaser may
extend the Condition period until August 14, 2020, with a direction payment of
Thirty Thousand Dollars ($30,000.00) (“Contract Extension Fee #3”). Contract
Extension Fee #3 shall be non-refundable and shall not be credited towards the
Purchase Price. In the event that Purchaser’s extension of the Condition period
until August 14, 2020 is as a result of the failures of the seller of Lot 102,
Purchaser shall articulate such failure in written Notice to the Seller and
shall not be required to make the Contract Extension Fee #3 payment provided in
this Section 2.4. Notwithstanding the foregoing, if Purchaser, is unable or
unwilling to complete the Lot 102 purchase, then Purchaser may terminate this
Contract and amounts of Earnest Money on deposit with the Title Company shall be
tendered to the Seller

 



 

 

 

2.5.  In the event Purchaser has not successfully completed re-zoning of the
Subject Property for “recreational use” as set forth in 4.B.3 herein by July 6,
2020, and Purchaser opts to continue with the purchase, Purchaser shall pay
directly to Seller a fee of Thirty Thousand Dollars ($30,000.00) (“Contract
Extension Fee #2”). Contract Extension Fee #2 shall be non-refundable and shall
not be credited toward the Purchase Price. Notwithstanding the foregoing, if
Purchaser is unable or unwilling to complete the re-zoning, then Purchaser may
terminate this Contract and amounts of Earnest Money on deposit with the Title
Company shall be tendered to the Seller.

 

2.6.  Any and all Earnest Money deposits set forth herein shall be held by
Chicago Title, as escrowee, under its Standard form of Strict Joint Order Escrow
to be disbursed pursuant to the terms of this Contract.

 

3.  Purchase Price.

 

3.1.  The purchase price (the “Purchase Price”) for the Subject Property shall
be Nine Hundred Twenty-One Thousand Four Hundred One Dollars ($921,401.00). The
Purchase Price shall be payable, plus or minus prorations, by wire transfer of
immediately available funds on the Closing Date.

 

4.  Conditions Precedent.

 

4.A  Due Diligence.

 

The following are conditions precedent (“Conditions”), which must be satisfied
fully or waived in writing by Purchaser on or before March 17, 2020 before
Purchaser is obligated to purchase the Subject Property. Such Conditions must
remain satisfied (if not waived) as of the Closing. If for any reason the
Purchaser determines that the site is not satisfactory, or any condition set
forth in Section 4.A, is not met on or before March 17, 2020, the Purchaser may
terminate this Contract upon written notice to Seller without cost or penalty to
either party (except as provided herein), and this Contract shall be null and
void at which time the Title Company shall be directed to tender the Initial
Earnest Money to the Seller and such amounts shall be retained by Seller. In the
event that Purchaser does not terminate this Contract, upon written notice to
the Seller, on or before March 17, 2020, the Conditions set for in this Section
4.A shall be deemed waived by the Purchaser. Purchaser shall be reasonable in
making all determinations and opinions to satisfy the Conditions. The Conditions
are:

 

4.A.1  Purchaser has completed all physical assessments of the property and
obtained any and all environmental and/or use assessments of the Subject
Property prepared by consultants approved by Purchaser, including, but not
limited to, subsurface soil analysis, flood hazard determinations, Phase One
environmental site assessment, confirmation of availability/use of utilities and
geothermal energy systems, and the results thereof are satisfactory to
Purchaser.

 



2

 

 

4.A.2  Purchaser has obtained a preliminary title report from the Title Company
on the Subject Property, and has determined that the Subject Property is not
subject to any title exceptions that would impede the development or
contemplated use of the Subject Property other than current taxes not
delinquent, covenants, conditions and restrictions of record, and those title
exceptions approved by Purchaser in writing (“Permitted Title Exceptions”).

 

4.A.3  Purchaser has reviewed all existing building code violations, leases,
insurance policies, management agreements, employment agreements, vendor
agreements and any other agreements and/or reports related to the Subject
Property and the results are satisfactory to Purchaser.

 

4.A.4  The Title Company is unconditionally prepared to issue to Purchaser or
its nominee, at Closing, an ALTA Owner’s Policy in the full amount of the
Purchase Price, insuring fee simple title to the Subject Property to be vested
in Purchaser or its nominee, together with extended coverage and any
endorsements requested by Purchaser.

 

4.A.5  Purchaser’s Board of Commissioners has authorized and approved the
Contract.

 

4.B.  Bond Referendum/Lot 102 Closing/Zoning:

 

The following are conditions precedent (“Conditions”), which must be satisfied
fully or waived in writing by Purchaser before Purchaser is obligated to
purchase the Subject Property. Such Conditions must remain satisfied (if not
waived) as of the Closing. If for any reason any condition set forth herein is
not met, the Purchaser may terminate this Contract upon written notice to Seller
without cost or penalty to either party (except as provided herein), and this
Contract shall be null and void at which time the Title Company shall be
directed to tender all the Earnest Money Deposit to the Seller and such amounts
shall be retained by Seller. In the event that Purchaser does not terminate this
Contract, upon written notice to the Seller, on or before the dates set forth in
Section 4.B.1, 4.B.2, 4.B.3 and 4.B.4 below, the Conditions set for in this
Section 4.B shall be deemed waived by the Purchaser. The Conditions are:

 

4.B.1  Successful passage by voter approval of the bond referendum scheduled for
March 17, 2020, enabling Purchaser to procure and finance bonds for the
acquisition of the Subject Property.

 

4.B.2  Purchaser’s successful issuance of the bond(s) for the acquisition of the
Subject Property after approval of the referendum on or before May 31, 2020.

 

4.B.3  Purchaser successfully obtaining all the necessary approval from the City
of Batavia for re-zoning and use of the Subject Property for its intended use as
“recreational use” on or before July 6, 2020. The parties agree to cooperate
with one another in the re-zoning process for the Subject Property and any other
necessary zoning changes or variance regarding the Fox Valley Business Park

 



3

 

 

4.B.4  Purchaser’s successful acquisition and closing of the Fox Valley Business
Park, Lot 102, Batavia, Illinois 60510 (“Lot 102”) on or before July 20, 2020.

 

5.  Survey. Within one hundred (100) days of the Effective Date, Seller, at
Seller’s sole cost and expense, shall order, obtain and deliver to Purchaser a
Survey of the Property, which survey conforms to the Minimum Standard Detailed
Requirements for ALTA/ACSM Land Title Surveys as adopted in 2016 by ALTA/ASCM
and NSPS and including Table A Items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b) (1), 8,
9, 11, 13, 16, 18 and 19 (the “Survey”), and in form fully sufficient to cause
the Title Company: (i) to delete the standard printed survey exception; and (ii)
to issue the Title Policy free from any survey related objections or exceptions,
whatsoever. The Survey shall be certified to Purchaser, Purchaser’s Lender, if
any and to the Title Company. If the Survey discloses matters that are
unacceptable to Purchaser or render the title uninsurable or unmarketable
(“Survey Defects”), Purchaser shall notify Seller thereof within seven (7)
business days after receipt thereof. Seller shall have fourteen (14) days after
receipt of Purchaser’s notification, to notify Purchaser as to whether it
intends to correct such Survey Defects or, with Purchaser’s prior written
approval at Closing, have the Title Company commit to insure over any Survey
Defects. If Seller determines not to correct such Survey Defects, then Purchaser
may elect upon written notice to Seller made within five (5) business days after
the expiration of the permitted time: (a) to terminate this Contract by written
notice to Seller, in which event any and all Earnest Money shall be refunded to
Purchaser and neither party shall have any further liability to any other party
under this Contract, except as otherwise provided in this Contract; or (b) to
take the Property as it then is without offset or deduction from the Purchase
Price.

 

6.  Costs; Prorations; Credits.

 

6.1  Seller shall pay the cost of the Owner’s Policy of Title Insurance with
extended coverage and the cost of the Survey. The cost of all other endorsements
as provided for above or as otherwise requested by Purchaser shall be paid by
Purchaser. Seller shall pay all state and county transfer taxes. Any municipal
transfer taxes shall be paid by the party who is responsible for payment by
local ordinance. Purchaser shall pay all recording costs, except those required
to remove title exceptions caused by Seller. All escrow fees and New York Style
closing fees payable in connection with the sale contemplated by this Contract
shall be shared equally by Seller and Purchaser provided, however, should
Purchaser procure financing for this transaction, the Purchaser shall bear all
costs for the escrow/closing fee. All other closing costs shall be allocated
between Seller and Purchaser in the customary manner in the county in which the
Property is located, for transactions of the type contemplated hereby; provided,
so long as no breach of this Contract shall have occurred, each party shall pay
its own attorney’s fees incurred in connection with the transaction which is the
subject of this Contract.

 

6.2  All prorations shall be made on the basis of the actual number of days of
the year and month which shall have elapsed as of the Closing Date. All general
real estate taxes shall be prorated as of the closing date based upon 105% of
the most recent fully ascertainable tax bill. All prorations for real estate
taxes shall be final as of Closing.

 



4

 

 

7.  Title.

 

7.1  Seller shall convey marketable and insurable title for the Subject
Property. The title to the Subject Property shall be subject only to the matters
set forth on Exhibit B attached hereto and made a part hereof by this reference,
and any other matters waived or approved by Purchaser in accordance with this
Paragraph 7.1 (collectively the “Permitted Title Exceptions”). The Subject
Property shall not be subject to any (i) mortgage, deed to secure debt, deed of
trust, security agreement, judgment, lien or claim of lien, or any other title
exception or defect that is monetary in nature, Seller hereby agreeing to pay
and satisfy of record any such title defects or exceptions prior to or at
Closing at Seller’s expense, or (ii) any leases, rental agreements or other
rights of occupancy of any kind, whether written or oral (the items described in
(i) and (ii) are hereinafter referred collectively as the “Seller Defects”).
Within thirty (30) days of the Effective Date, Seller shall, at the sole expense
of Seller deliver to Purchaser an Owner’s title insurance commitment (“Title
Commitment”), issued by Chicago Title Insurance Company (“Title Company”) on
ALTA form 2006 (but without a creditor’s rights exclusion), covering the Subject
Property and naming Purchaser as the proposed insured together with legible
copies of all documents shown as exceptions in the Title Commitment. As to any
title exceptions or defects affecting the Subject Property, Purchaser shall have
fourteen (14) working days after receipt of the Title Commitment to give Notice
to Seller of any objections of Purchaser. If Purchaser fails to give any Notice
to Seller by such date, Purchaser shall be deemed to have waived this right to
object to any exceptions or defects. If Purchaser does give Seller Notice of
objection to any title exceptions or defects, Seller shall have the right for a
period of thirty (30) working days after such Notice to cure or satisfy all
Seller Defects. If Seller fails or elects not to cure any unpermitted title
exceptions or defects, then Purchaser may elect to close the transaction and
take title subject to such exception or to terminate this Contract. Purchaser
shall have the right at any time to waive any objections that it may have made
and thereby to preserve this Contract in effect. So long as this Contract
remains in effect, Seller agrees not to alter or encumber in any way the title
to the Subject Property. The costs of the special endorsements, other than an
extended coverage endorsement, shall be the Purchaser’s responsibility.

 

7.2  As used in Subparagraph 7.1, “insurable title” shall mean title insurable
at standard rates by the Chicago Title Insurance Company with a standard ALTA
(Form 2006, without a creditor’s rights exclusion) extended coverage Contract
Purchaser’s title insurance policy.

 

7.3  Whether or not the Purchaser delivers to Seller a Notice of objection to
title for the Subject Property pursuant to Paragraph 7.1, Purchaser shall, at
Purchaser’s expense, have the right, from time-to-time until Closing, to update
the title examination of the Subject Property, from and after the effective date
of the Title Commitment. Any expense associated with updating the Title
Commitment shall be the Purchaser’s responsibility. If such updated title
examination reveals an existence of any exceptions or defects in the title for
the Subject Property which arose after the effective date of the Title
Commitment, and which are caused by the acts or omissions of the Seller,
Purchaser shall be entitled to give Notice of objection to such additional
defects and exceptions with the same rights and obligations as would apply to a
Notice of title objection given pursuant to Paragraph 7.1.

 

8.  Closing. The closing or settlement (“Closing”) of the transaction
contemplated by this Contract shall be held at an office of Chicago Title
Insurance Company during regular business hours on or before July 20, 2020,
extended in accordance with Section 2.4 or as mutually agreed upon by the
parties (“Closing Date” or “Date of Closing”).

 



5

 

 

9.  Broker. Seller represents and warrants to Purchaser that it has not dealt
with any person or entity entitled to a brokerage commission, finder's fee or
other compensation with respect to the transaction contemplated hereby.
Purchaser represents and warrants to Seller that it has not dealt with any
person or entity entitled to a brokerage commission, finder's fee or other
compensation with respect to the transaction contemplated hereby other than
Suburban Real Estate Services (“Purchaser’s Broker”) whose commission shall be
paid by Seller at Closing. Seller shall indemnify Purchaser and hold and defend
Purchaser harmless from and against any and all claims, losses, liabilities,
damages, demands, costs and expenses, including actual, reasonable attorneys’
fees arising out of any claim made by any realtor, broker, finder, consultant or
any other intermediary (collectively “broker claims”), incurred by Purchaser by
reason of any breach or inaccuracy of the Seller's representations and
warranties contained in this Section 9. Purchaser hereby agrees to indemnify,
defend, and hold Seller harmless from and against any broker claims incurred by
Seller by reason of any breach or inaccuracy of the Purchaser’s representations
and warranties contained in this Section 9. This indemnification shall survive
the Closing.

 

10.  Right of Entry. From and after the date of this Contract, Seller hereby
grants Purchaser, its representatives and agents, the right to enter upon the
Subject Property to: (1) examine, inspect and test the feasibility and
adaptability of the Subject Property for Purchaser’s intended use, such tests to
include, without limitation, soil borings, soil tests, tests to determine the
adaptability of the Subject Property for drainage and environmental audits,
tests to determine the availability of geothermal energy systems; and (2)
collect all information that is necessary or appropriate in connection with this
Real Estate Contract, or for Purchaser’s intended use of the Subject Property.
(All of the foregoing examinations, inspections, studies and tests being
hereinafter referred to as the “Studies”.) All such Studies are to be made at
Purchaser’s expense. Purchaser agrees to repair any damage caused to the Subject
Property as a result of the Studies. Purchaser hereby indemnifies, defends and
holds harmless Seller and its officers, shareholders, directors, employees and
agents against any and all losses, liabilities and damages (including, without
limitation, any damages or injuries to persons, property, or the Property) or
actions or claims with respect thereto (including, without limitation, amounts
paid in settlement and reasonable costs of investigation, reasonable attorneys’
fees and other legal expenses) resulting from claims (whether or not ultimately
successful) which the Seller or any of its officers, employees or agents may
suffer or incur, either directly or indirectly, insofar as such losses,
liabilities or damages (or actions or claims in respect thereof) arise out of,
or with respect to, Purchaser’s or its representatives’, agents’, employees’,
lenders’, contractors’, appraisers’, architects’ or engineers’ inspection,
measurement or testing of the Subject Property. This indemnity shall survive the
closing of the transaction contemplated herein or the termination of this
Contract. Purchaser shall not cause or allow any lien claim to be filed against
the Subject Property as a result of said Studies, and shall remove any such
claims so filed within ten (10) days following its filing of record.

 

11.  Notice. Each Notice (“Notice”) provided for under this Contract must comply
with the requirements of this Paragraph. Each Notice shall be in writing and
sent by (i) depositing it with the United States Postal Service or any official
successor thereto, certified or registered mail, return receipt requested, with
adequate postage prepaid, or (ii) special courier service (e.g., Federal
Express, UPS), addressed to the appropriate Party (and marked to a particular
individual’s attention if so indicated) as hereinafter provided. Each Notice
shall be effective upon the date of delivery. Rejection or other refusal by the
addressee to accept, or the inability of the United States Postal Service to
deliver because of a changed address of which no Notice was given, shall be
deemed to be the receipt of the Notice sent. In the event that registered or
certified mail service is not being provided by the United States Postal Service
or any official successor thereto at the time in question, each Notice may then
be served by personal service or sent by facsimile. Any Party shall have the
right from time-to-time to change the address or individual’s attention to which
Notices to it shall be sent by giving to the other Parties at least ten (10)
days prior Notice thereof. The addresses of the Parties shall be those set forth
as follows:

 

  IF TO SELLER:

Rubicon Technology, Inc.

Attn: Timothy Brog

900 East Green Street

Bensenville, IL 60106

Telephone: 847.295.7000 Facsimile: 630.595.3264

 

  With a copy to:

________________________

________________________

________________________

 

Telephone:                        Facsimile:

 

  IF TO PURCHASER;

Batavia Park District

Attn: Allison Niemela, Executive Director

327 W. Wilson St.

Batavia, Illinois 60510

Telephone: 630.879.5235 Facsimile: 630.879.9537

 

  With a copy to:

Ancel Glink, PC

Attention: Derke J. Price

1979 Mill Street, Suite 207

Naperville, IL 60563

Telephone: 630.596.4610 Facsimile: 630.596.4611

 



6

 

 

12.  Closing Documents. At Closing, the following shall occur:

 

12.1  Seller shall deliver or cause to be delivered to Purchaser the following:

 

(i)  A Warranty Deed fully executed by Seller conveying to Purchaser the Subject
Property, subject only to Permitted Title Exceptions;

 

(ii)  Owner’s policy of title insurance with extended coverage in the amount of
the Purchase Price (the “Title Policy”), issued by the Title Company pursuant to
the Title Commitment, subject only to Permitted Title Exceptions;

 

(iii)  Evidence reasonably satisfactory to Purchaser and the Title Company that
the person or persons executing the Closing documents on behalf of Seller have
full right, power and authority to do so;

 

(iv)  Certificate of Non-Foreign Status executed by Seller;

 

(v)  ALTA Statement duly executed by Seller;

 

(vi)  Affidavit of Title;

 

(vii)  A Closing Statement;

 

(viii)  All required Transfer Tax Declarations;

 

(ix)  Such other instruments as may be reasonably necessary to effect the
conveyance of the Subject Property in accordance with this Contract.

 

12.2  Purchaser shall deliver or cause to be delivered to Seller the following:

 

(i)  The Purchase Price adjusted as provided herein;

 

(ii)  Evidence reasonably satisfactory to Seller that the person or persons
executing the Closing documents on behalf of Purchaser have full right, power
and authority to do so;

 

(iii)  A signed Closing Statement; and

 

(iv)  Such other instruments as may be reasonably necessary to effect the
conveyance of the Subject Property in accordance with this Contract.

 

13. Default and Remedies.

 

13.1  Seller’s Default. If prior to or at the Closing, Seller defaults
hereunder, or shall have failed to have performed any of the covenants and/or
agreements contained herein which are to be performed by Seller, or if any
warranty or representation made by Seller herein is not true and correct,
Purchaser may, at its option, either (i) seek specific performance of this
Contract; or (ii) terminate this Contract and any and all Earnest Money and
Contract Extension Fees shall immediately be refunded to Purchaser and Seller
shall immediately reimburse Purchaser for all of Purchaser’s reasonable
out-of-pocket expenses incurred in connection with this transaction, including
its legal fees and due diligence investigations not to exceed Fifteen Thousand
Dollars ($15,000.00) as Purchaser’s sole and exclusive remedy.

 



7

 

 

13.2  Purchaser’s Default. If Purchaser has not terminated this Contract
pursuant to any of the provisions hereof authorizing such termination, and
Purchaser defaults hereunder and fails to perform any of the covenants and/or
agreements contained herein which are to be performed by Purchaser, or if any
warranty or representation made by Purchaser herein is not true and correct,
Seller shall be entitled as its sole and exclusive remedy to retain any and all
Earnest Money and all Contract Extension Fees as liquidated damages, and not as
a penalty, it being understood that Seller’s actual damages in the event of such
a default are difficult to ascertain and that such retention of the Earnest
Money and Contract Extension Fee represents the parties’ best estimate of such
damages, and agreement in advance as to the settlement of any and all damages
that may arise because of Purchaser’s default, and bears a relation to the
actual damages that might be sustained by Seller. Accordingly, the parties agree
that the liquidated damage provision in this Section 13.2 is fair and
reasonable, and it not a penalty as a result of non-performance.

 

14.  Time of Essence. Time is of the essence of this Contract.

 

15.  Entire Agreement. This Contract constitutes the entire agreement of the
Parties and may not be amended except by written instrument executed by
Purchaser and Seller.

 

16.  Interpretation. The paragraph headings are inserted for convenience only
and are in no way intended to interpret, define, or limit the scope of content
of this Contract or any provision thereof. If any Party is made up of more than
one person or entity, then all such persons and entities shall be included
jointly and severally, even though the defined terms of such Party is used in
the singular in this Contract. If any right of approval or consent by a Party is
provided for in this Contract, the Party shall exercise the right promptly, in
good faith and reasonably, unless this Contract expressly gives such Party the
right to use its sole discretion. The term “Business Day” shall mean Monday
through Friday, excluding holidays recognized by the state government of the
State in which the Subject Property is located. If any time period under this
Contract ends on a day other than a Business Day, then the time period shall be
extended until the next Business Day. If a time period under this Contract is
five (5) days or less, it shall mean five (5) Business Days.

 

17.  Possession; Risk of Loss. Seller shall deliver actual possession of the
Subject Property at Closing. The Subject Property shall, on the date of Closing,
be in the same condition as of the Date of this Contract.

 

18.  Survival and Termination.

 

18.1  The provisions of this Contract shall not survive Closing except to the
extent expressly provided otherwise.

 

18.2  “Terminate” and “Termination” shall mean the termination of this Contract
pursuant to a right to do so provided herein.

 



8

 

 

19.  Applicable Law. This Contract shall be construed and interpreted in
accordance with the laws of the State of Illinois.

 

20.  Successors and Assigns. This Contract shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

 

21.  Exhibits. The exhibits referred to in, and attached to this Contract, are
incorporated herein by reference in full.

 

22.  Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser as follows, which representations and warranties are true and correct
and shall remain true and correct as of the date hereof and as of the date of
Closing:

 

22.1  Seller is the owner of the Subject Property as of the Date of this
Contract.

 

22.2  Seller represents that it is not a “foreign person” as defined in
Paragraph 1445 of the Internal Revenue Code, and is therefore exempt from the
withholding requirements of said Paragraph. Seller will furnish Purchaser at
Closing the Exemption Certification set forth in Paragraph 12.1(iv).

 

22.3  Seller has no actual knowledge, nor has Seller received any Notice, of any
actual or pending litigation or proceeding by any organization, person,
individual or governmental agency against Seller with respect to the Subject
Property or any portion thereof or with respect thereto; and Seller has no
actual knowledge, nor has Seller received any notice, of any violations of law,
municipal or county ordinances, or other legal requirements with respect to the
Subject Property (or any part thereof) or with respect to the use or occupancy
of the Subject Property.

 

22.4  The execution and delivery of, and Seller’s performance under, this
Contract are within Seller’s powers and have been duly authorized by all
requisite action. This Contract constitutes the legal, valid and binding
obligation of Seller enforceable in accordance with its terms. Performance of
this Contract will not result in any breach of, or constitute any default under,
or result in the imposition of any lien or encumbrance upon the Property under,
any agreement or other instrument to which Seller is a party or by which Seller
or the Property might be bound.

 

22.5  To the best of Seller’s knowledge, there are no special assessments,
special tax districts or outstanding obligations (contingent or otherwise) to
governmental entities (collectively “Assessments”) with respect to the Property
or any part thereof, nor are there any pending condemnation actions, nor has
Seller any knowledge of any Assessments or condemnation actions being
contemplated.

 

22.6  To the best of Seller’s knowledge: (i) any use of the Property for the
generation, storage or disposal of any Hazardous Material (as defined below) has
been in compliance with all Environmental Laws (as defined below); (ii) there
are not any Hazardous Materials present on the Property; (ii) the Property is
currently in compliance with all Environmental Laws; and (iii) there are
currently no underground tanks on the Property. As used in this Contract, the
term "Hazardous Material" shall include but not be limited to (a) asbestos, (b)
petroleum, (c) any explosives, radioactive materials, wastes or substances, or
(d) any substances defined as "hazardous substances" or "toxic substances" in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42. U.S.C. 9601, et seq., the Hazardous Materials
Transportation Act (49 U.S.C. 1802), the Resource Conservation and Recovery Act
(42 U.S.C. 6901), or in any other federal, state or local environmental law
("Environmental Laws").

 



9

 

 

22.7. The Seller represents and warrants that it is not acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
the United States Treasury Department as a Specially Designated National and
Blocked Person, or for or on behalf of any person, group, entity, or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and that is not engaged in this
transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation. The Seller hereby certifies that it is not barred from entering into
this Contract as a result of a violation of either Section 33E-3 or Section
33E-4 of the Illinois Criminal Code.

 

23.  Seller’s Covenants. Seller hereby covenants and agrees with Purchaser that,
after the date of this Contract:

 

(a)  Seller shall not enter into any contracts or leases which would continue
for a period subsequent to the Closing Date.

 

(b)  Seller, on behalf of itself, its agents, contractors and representatives,
agrees that during the term hereof, it will not solicit or accept any offers to
purchase the Property from any party other than Purchaser.

 

(c)  Seller will cause to be paid any due and payable installments of any unpaid
taxes and assessments heretofore levied or assessed against the Property or any
part thereof.

 

(d)  Immediately upon obtaining knowledge of the institution of any proceedings
for the condemnation of the Property, or any portion thereof, or any other
proceedings arising out of injury or damage to the Property, or any portion
thereof, Seller will notify Purchaser of the pendency of such proceedings.

 

24.  Contract. As used herein, the phrase “Date of this Contract” and “Effective
Date” shall mean the date of which the acceptance of the offer is completed by
the signing of the offer by Seller or Purchaser, whichever is the last to
execute.

 

25.  Purchaser’s Exculpation. Purchaser has executed this Contract by Patrick
Callahan, Board President, and Tara Gray, Board Secretary, signing in a
representative capacity. Anything contained in this Contract to the contrary
notwithstanding, Purchaser confirms that each and all of the covenants,
undertakings, and agreements of Purchaser are made and intended, not as personal
covenants, undertakings and agreements of the President and Secretary, or for
the purpose of binding the President and Secretary personally, but solely in the
exercise of the powers conferred upon the President and Secretary and in a
representative capacity. No personal liability or personal responsibility is
assumed by, nor shall at any time be asserted or enforced against, the President
and/or Secretary, any consultant of such President and/or Secretary, any advisor
of Purchaser, or any beneficiary of Purchaser, on account of any covenant,
undertaking or agreement contained in this Contract.

 



10

 

 

26.  Counterpart Execution. This Contract may be executed in separate
counterparts. It shall be fully executed when each Party whose signature is
required has signed at least on (1) counterpart, even though no one (1)
counterpart contains the signature of all the Parties.

 

27.  The parties executing this document on behalf of Purchaser do so only in
their official capacity and shall incur no personal obligation or liability.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the date first written above.

 

SELLER:   PURCHASER: Rubicon Technology, Inc.   Batavia Park District, an
Illinois municipal corporation           By:                     By: Patrick
Callahan, President



    , Its    

 



     

ATTEST:





                      Tara Gray, Secretary



 

11

 

 

EXHIBIT A

(Subject Property Depiction)

 

 

12

 

 

EXHIBIT B

(Permitted Title Exceptions)

 

 

13

 

 

Permitted Title Exceptions

 

 

1. Real estate taxes not yet due and payable;

 

2. Building lines of record; and

 

3. Utility easements of record.

 

 

14

 

 